87 So. 2d 419 (1956)
Rose CHAKFORD and Henry Chakford, Sr., Appellants,
v.
Sanford Z. STRUM, Appellee.
Supreme Court of Florida. Special Division B.
May 2, 1956.
Rehearing Denied May 24, 1956.
*420 L.S. Julian and Shutts, Bowen, Simmons, Prevatt & Julian Miami, for appellants.
Jeptha P. Marchant and Joseph A. Perkins, Miami, for appellee.
PER CURIAM.
The record and briefs have been carefully examined. The case was tried by the Circuit Judge upon a waiver of the jury by the parties. His factual findings in favor of the appellee are entitled to the weight of a jury verdict and will not be disturbed unless it is shown that there is a total lack of substantial evidence to support his conclusion. The record reveals adequate support for the findings and conclusion of the trial judge.
The judgment is, therefore, affirmed on the authority of the rule announced in MacGregor v. Sachs, Fla. 1952, 57 So. 2d 426; Read v. Frizzell, Fla. 1952, 60 So. 2d 172; King v. Griner, Fla. 1952, 60 So. 2d 177; First Atlantic Nat. Bank v. Cobbett, Fla. 1955, 82 So. 2d 870.
Affirmed.
DREW, C.J., and THOMAS, ROBERTS and THORNAL, JJ., concur.